      Case 4:18-cv-00824-O Document 60 Filed 02/08/21                 Page 1 of 3 PageID 794



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS


 U.S. PASTOR COUNCIL et al.,

          Plaintiffs,

 v.
                                                                 Civil Action No. 18-0824
 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION et al.,

          Defendants.


                                    JOINT STATUS REPORT

         On January 26, 2021, the Court issued an order denying Defendants’ motion to dismiss for

lack of jurisdiction. ECF No. 56. Following that order, the Court issued another order directing the

parties “to submit a proposed briefing schedule for summary judgment” by February 8, 2021. ECF

Nos. 57, 59.

         The parties agree that before reaching the merits of this case, it is necessary to determine

whether discovery is necessary in two areas: jurisdiction and class certification.

         First, evidence is needed, potentially through discovery, to litigate the Court’s jurisdiction

at the summary-judgment stage. “Without jurisdiction the court cannot proceed at all in any cause.

Jurisdiction is power to declare the law, and when it ceases to exist, the only function remaining

to the court is that of announcing the fact and dismissing the cause.” Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 94 (1998) (quoting Ex parte McCardle, 74 U.S. 506, 514 (1868)).

Plaintiffs’ burden to establish jurisdiction increases at the summary judgment stage: “In response

to a summary judgment motion, . . . the plaintiff can no longer rest on such ‘mere allegations,’ but

must ‘set forth’ by affidavit or other evidence ‘specific facts,’ which for purposes of the summary

judgment motion will be taken to be true.” See Lujan v. Defs. of Wildlife, 504 U.S. 555, 562 (1992)
   Case 4:18-cv-00824-O Document 60 Filed 02/08/21                   Page 2 of 3 PageID 795



(quoting Fed. R. Civ. P. 56(e)). Defendants continue to believe that Plaintiffs lack standing and

intend to argue at the summary-judgment stage that Plaintiffs cannot set forth evidence, as opposed

to allegations, that support their standing. Although evidence regarding Plaintiffs’ standing

ordinarily would be ascertained through discovery, the parties believe that it may be possible for

them to stipulate to facts regarding Plaintiffs’ standing without the need for discovery. Therefore,

the parties propose filing a Joint Stipulation of Facts with a summary judgment schedule in thirty

days or, failing agreement on the facts, a Joint Status Report (“JSR”) setting forth an alternative

schedule based on the need for discovery with respect to jurisdiction.

       Second, evidence is needed, potentially through discovery, to determine whether class

certification is appropriate. Plaintiffs wish to certify two classes: (1) “all employers in the United

States who oppose homosexual or transgender behavior for sincere religious reasons” and (2) “all

employers in the United States who oppose homosexual or transgender behavior for religious or

non-religious reasons.” 2d Am. Compl. ¶ 97, ECF No. 45. Defendants intend to oppose

certification of these proposed classes. As with evidence regarding jurisdiction, evidence regarding

class certification ordinarily would be ascertained through discovery. However, the parties also

believe that it may be possible for them to stipulate to facts regarding class certification without

the need for discovery. Therefore, the parties propose including any agreement on the class

certification facts in the aforementioned stipulation. Or, failing agreement on the facts, the parties

would propose an alternative schedule based on the need for discovery with respect to class

certification in the aforementioned JSR.

       In sum, the parties propose filing by March 8, 2021 either (1) a Joint Stipulation of Facts

Regarding Standing and Class Certification and a JSR with a proposed summary-judgment

schedule or (2) a JSR with a proposed schedule based on the need for discovery.




                                                  2
   Case 4:18-cv-00824-O Document 60 Filed 02/08/21       Page 3 of 3 PageID 796



Dated: February 8, 2021                   Respectfully submitted,

  /s/ Jonathan F. Mitchell                BRIAN M. BOYNTON
 JONATHAN F. MITCHELL                     Acting Assistant Attorney General
 Texas Bar No. 24075463
 Mitchell Law PLLC                        CARLOTTA P. WELLS
 111 Congress Avenue, Suite 400           Assistant Branch Director
 Austin, Texas 78701
 (512) 686-3940 (phone)                    /s/ Benjamin T. Takemoto
 (512) 686-3940 (fax)                     BENJAMIN T. TAKEMOTO
 jonathan@mitchell.law                    (DC Bar # 1045253)
                                          Trial Attorney
 Attorney for Plaintiffs                  United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          P.O. Box No. 883, Ben Franklin Station
                                          Washington, DC 20044
                                          Phone: (202) 532-4252
                                          Fax: (202) 616-8460
                                          E-mail: benjamin.takemoto@usdoj.gov

                                          Attorneys for Defendants




                                      3
